                Case 2:18-cr-00266-WBS Document 141 Filed 11/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00266-WSB
11                                Plaintiff,            STIPULATION FOR CONTINUANCE OF TRIAL
                                                        DATES AND FOR EXCLUDABLE TIME
12                          v.                          PERIODS UNDER SPEEDY TRIAL ACT;
                                                        FINDINGS AND ORDER
13   JOSHUA BILAL GEORGE,
                                                        DATE: March 15, 2021
14                                Defendant.            TIME: 9:00 a.m.
                                                        COURT: Hon. William B. Shubb
15

16          This case is set for a trial confirmation hearing (TCH) on March 15, 2021, with a trial date of

17 April 6, 2021. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in

18 the Eastern District of California “until further notice.” Further, pursuant to General Order 611, this

19 Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial

20 Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed
                                                                                1
21 district judges to continue all criminal matters to a date after May 2, 2021. This and previous General

22 Orders, as well as the declarations of judicial emergency, were entered to address public health concerns

23 related to COVID-19. The government and defendant’s counsel, Daniel Olmos and Jeremy Delicino,

24 (the “parties”) now seek to continue the TCH to March 29, 2021, and the tentative trial date to April 20,

25 2021. The primary reason for this short continuance request is that defense counsel now has a trial

26 scheduled in March 2021 that may conflict with the current trial date in this case. The parties also seek
27

28 request ofAcounsel,
            1
               judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
                       after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION FOR CONTINUANCE OF TRIAL               1
      DATES AND FOR EXCLUDABLE TIME PERIODS
30    UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00266-WBS Document 141 Filed 11/16/20 Page 2 of 5


 1 to exclude time under the Speedy Trial Act and Local Code T4 for continuity of counsel and defense

 2 preparation.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001, terrorist attacks and the resultant public emergency).
27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

       STIPULATION FOR CONTINUANCE OF TRIAL                 2
       DATES AND FOR EXCLUDABLE TIME PERIODS
30     UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00266-WBS Document 141 Filed 11/16/20 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.     The Court previously set a TCH for March 15, 2021, with a jury trial date of April 6,

10 2021.

11          2.     By this stipulation, the parties move for the Court to continue the TCH to March 29,

12 20201, and the trial date to April 20, 2021, and to exclude time between April 6 and April 20, 2021,

13 under Local Code T4 and pursuant to the below findings.

14          3.     The parties also request that the following trial events and deadlines be continued as

15 follows:

16
                           Event                    Previous Date/Deadline        New Deadline/Date
17
            Expert Report Disclosure Deadline       November 20, 2020            December 3, 2020
18
            Responsive Expert Report Deadline       December 11, 2020            December 23, 2020
19
            Deadline to file any Daubert            January 18, 2021             January 26, 2021
20          Motions to exclude expert testimony
21          Deadline to file any opposition to      February 1, 2021             February 12, 2021
            Daubert motions
22
            Hearing on Daubert Motions              February 22, 2021            March 8, 2021
23                                                                               March 29, 2021 at
            Trial Confirmation Hearing              March 15, 2021               9:00 am
24                                                                               April 20, 2021 at
            Jury Trial                              April 6, 2021                9:00 am
25

26
            4.     The parties agree and stipulate, and request that the Court find the following:
27
           2
             The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION FOR CONTINUANCE OF TRIAL               3
      DATES AND FOR EXCLUDABLE TIME PERIODS
30    UNDER SPEEDY TRIAL ACT
          Case 2:18-cr-00266-WBS Document 141 Filed 11/16/20 Page 4 of 5


 1               a)      The government has represented that the discovery associated with this case

 2       includes several tens of thousands of pages of investigative reports, Social Security records, bank

 3       records, toll records, cellphone extractions, social media records, emails, FPS laptop data, and related

 4       documents in electronic form. All of this discovery has been either produced directly to counsel

 5       and/or made available for inspection and copying. Additionally, since the last continuance of the

 6       trial date, defense counsel Jeremy Delicino represented that a trial was scheduled for March 2021

 7       that he must attend and that may overlap with the trial schedule in this case.

 8               b)      Counsel for defendant desire additional time to consult with their client, to consult

 9       with an expert, to review the current charges, to conduct investigation and research related to the

10       charges, to review discovery for this matter, to discuss potential resolutions with their client, and

11       to otherwise prepare for trial. Counsel for defendant has represented that these actions have been

12       delayed due to the COVID-19 pandemic.

13               c)      Counsel for defendant believes that failure to grant the above-requested

14       continuance would deny him the reasonable time necessary for effective preparation, taking into

15       account the exercise of due diligence.

16               d)      The government does not object to the continuance.

17               e)      In addition to the public health concerns cited by the General Orders and

18       declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

19       ends-of-justice delay is particularly apt in this case because defendant’s Counsel has relayed that

20       they have had difficulty consulting with the defendant and potential witnesses regarding this case

21       due to logistical challenges that stem from COVID-19 safety measures.

22               f)      Based on the above-stated findings, the ends of justice served by continuing the

23       case as requested outweigh the interest of the public and the defendant in a trial within the

24       original date prescribed by the Speedy Trial Act.

25               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26       et seq., within which trial must commence, the time period of April 6, 2021, to April 20, 2021,

27       inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28       because it results from a continuance granted by the Court at defendant’s request on the basis of

     STIPULATION FOR CONTINUANCE OF TRIAL               4
     DATES AND FOR EXCLUDABLE TIME PERIODS
30   UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00266-WBS Document 141 Filed 11/16/20 Page 5 of 5


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

 4 Trial Act dictate that additional time periods are excludable from the period within which a trial must

 5 commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: November 13, 2020                                 MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ ROBERT J. ARTUZ
11                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
12

13
     Dated: November 13, 2020                                 /s/ JEREMY DELICINO
14                                                            JEREMY DELICINO
15                                                            DANIEL OLMOS
                                                              Counsel for Defendant
16                                                            Joshua Bilal George

17

18

19                                          FINDINGS AND ORDER

20          IT IS SO FOUND AND ORDERED.

21          Dated: November 16, 2020

22

23

24

25

26
27

28

      STIPULATION FOR CONTINUANCE OF TRIAL                5
      DATES AND FOR EXCLUDABLE TIME PERIODS
30    UNDER SPEEDY TRIAL ACT
